        Case 4:19-cv-03965-DMR Document 25 Filed 10/16/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                         CIVIL CONFERENCE MINUTE ORDER

 Date: 10/16/2019                Time: 3:29-3:44             Judge: DONNA M. RYU
 Case No.: 4:19-cv-03965-DMR     Case Name: Klaus Permer v. Noblespirit, LLC, et al

For Plaintiff:
William Hanson

For Defendants:
Daniel Croley

Deputy Clerk: Ivy Lerma Garcia                         FTR: 3:29-3:44

                                       PROCEEDINGS

Initial Case Management Conference held.

[X]    Deadline to seek leave to amend the pleadings to add new parties, claims and defenses is
       1/14/2020.

REFERRALS:

[X]    The parties shall participate in mediation through the Northern District of California
       ADR Program, which shall be completed by 7/1/2020, or as soon thereafter as is
       convenient to the assigned mediator's calendar.

COURT SET THE FOLLOWING DATES:

       Further Case Management Conference: 2/19/2020 at 1:30 p.m.
       Updated Joint Case Management Conference Statement due by: 2/12/2020
       Jury Trial: 1/25/2021 at 9:00 a.m. (estimated length: 5 days)
       Pretrial Conference: 1/13/2021 at 3:00 p.m.
       Last Day to hear dispositive motions: 10/22/2020 at 1:00 p.m.

(PLEASE SEE COURT’S SEPARATE CASE MANAGEMENT AND PRETRIAL ORDER FOR ALL
OTHER DATES SET BY THE COURT).

CASE MANAGEMENT AND PRETRIAL ORDER TO BE PREPARED BY:
     [ ] Plaintiff [ ] Defendant [X] Court
cc:    Chambers; ADR Dept.
